UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4798


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BONIFACIO CASTILLO SALGADO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00365-TDS-1)


Submitted:   December 21, 2010              Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, OFFICE OF THE
UNITED STATES ATTORNEY, Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Bonifacio Castillo Salgado appeals his conviction and

120-month sentence imposed by the district court following a

guilty plea to conspiracy to distribute five kilograms or more

of cocaine hydrochloride, in violation of 21 U.S.C. §§ 841(a),

(b)(1)(A),         846     (2006).      Salgado’s     counsel    has   filed   a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967) asserting

that there are no meritorious issues for appeal.                         Salgado has

filed       pro    se    supplemental      brief,      arguing   that    he    was    not

afforded effective assistance of trial counsel because counsel

failed to explain the mandatory minimum sentence to him. *

                  Because Salgado did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.                 United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                “To establish plain error, [Salgado]

must show that an error occurred, that the error was plain, and

that        the    error     affected    his       substantial   rights.”          United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                                Our


        *
       We decline to consider on direct appeal Salgado’s claim
that his trial counsel provided ineffective representation. To
allow for adequate development of the record, ineffective
assistance of counsel claims must ordinarily be pursued in
appropriate post-conviction proceedings.    See United States v.
Benton, 523 F.3d 424, 435 (4th Cir. 2008). Because ineffective
assistance is not conclusively established by the present
record, Salgado must pursue this claim on collateral review.



                                               2
review of the record leads us to conclude that the district

court fully complied with Rule 11, and that Salgado’s guilty

plea was knowing and voluntary.

              We     also     conclude          that           Salgado’s          sentence    is

reasonable.          We    review   a     sentence        for        abuse    of     discretion.

Gall v. United States, 552 U.S. 38, 51 (2007).                                The first step

in this review requires us to ensure that the district court

committed no significant procedural error.                                  United States v.

Evans,    526       F.3d    155,    161      (4th        Cir.        2008).          Significant

procedural errors include “‘failing to calculate (or improperly

calculating) the Guidelines range’” or “‘failing to consider the

§ 3553(a) factors.’”           United States v. Carter, 564 F.3d 325, 329

(4th   Cir.     2009)      (quoting     Gall,       552       U.S.    at     51.).      We   then

consider the substantive reasonableness of the sentence, taking

into   account       the    totality      of       the    circumstances.               Id.    “A

statutorily        required    sentence        .    .     .    is     per    se    reasonable.”

United States v. Farrior, 535 F.3d                        210, 224 (4th Cir. 2008).

We have reviewed the record and conclude that the district court

did not abuse its discretion in sentencing Salgado, and that the

mandatory minimum sentence he received is per se reasonable.

               In    accordance       with      Anders,          we    have       reviewed   the

entire record in this case and have found no meritorious issues

for    appeal.        We    therefore        affirm           Salgado’s       conviction     and

sentence.       This court requires that counsel inform Salgado in

                                               3
writing of his right to petition the Supreme Court of the United

States for further review.   If Salgado requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Salgado.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  4